DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 12/28/2020 which claims 1-15 have been presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eisen et al. (US 2020/0092272) (hereinafter referred to as Eisen).
Regarding claim 1, Eisen discloses an encoded device comprising:
a shell to form an exterior facade of at least a portion of the encoded device (101), wherein at least a portion of the exterior facade includes an integrated graphic design feature (QR code) that is formed at least in part by a set of graphical elements (see fig. 1; and paras. 0040, 0045-0046), the set of graphical elements having a configuration that is interpretable, by a viewing device (104), to a programmatic instruct or value, in accordance with a predefined encoding scheme (see fig. 1; and paras. 0040-0041, 0044).

Regarding claim 2, Eisen discloses the encoded device of claim 1, wherein the set of graphical elements includes at least one graphical element that is configured by at least one visual characteristic that is detectable to a camera device (para. 0046).

Regarding claim 3, Eisen discloses the encoded device of claim 2, wherein the at least one visual characteristic of the graphical element includes at least one of a shape, dimension, contrast, color, surface variation or relative position on the exterior façade (para. 0046).

Regarding claim 4, Eisen discloses the encoded device of claim 1, wherein the set of graphical elements include multiple graphical elements that include at least one visual characteristic that is detectable to the viewing device, the at least one 

Regarding claim 5, Eisen discloses the encoded device of claim 4, wherein the set of graphical elements are encoded by a variation to the at least one visual characteristic amongst the multiple graphical elements (paras. 0044-0046).

Regarding claim 6, Eisen discloses the encoded device of claim 4, wherein the set of graphical elements are configured by an arrangement amongst the multiple graphical elements (paras. 0044-0046).

Regarding claim 7, Eisen discloses the encoded device of claim 1, wherein the programmatic instruct is related to a function of the encoded device (paras. 0044-0046).

Regarding claim 8, Eisen discloses the encoded device of claim 1, wherein each graphical element of the set of graphical elements has a respective configuration that is based on a respective polygonal shape of that graphical element (see fig. 1; and para. 0046 – “QR codes are two-dimensional barcodes that encode data by using dark and light modules arranged in a square-like or rectangular shape”).

Regarding claim 9, Eisen discloses the device of claim 1, wherein the graphic design feature includes a colored scheme that occupies at least a substantial portion of the exterior façade (fig. 1).

Regarding claim 10, Eisen discloses the device of claim 9, wherein the graphic design feature includes a background imagery on which the set of discrete elements are provided (see fig. 1; and para. 0046).

Regarding claim 11, Eisen discloses the device of claim 10, wherein the set of graphical elements and the background imagery combine to provide a low contrast effect (see fig. 1; and para. 0046).

Regarding claim 12, Eisen discloses the device of claim 10, wherein the set of graphical elements are of a first hue, and wherein the background imagery is of a second hue that is not complementary to the first hue (see fig. 1; and para. 0046 – “QR codes are two-dimensional barcodes that encode data by using dark and light modules arranged in a square-like or rectangular shape”).

Regarding claim 13, Eisen discloses the device of claim 1, wherein the integrated set of discrete elements are unitarily formed with respect to the shell (fig. 1).

Regarding claim 14, Eisen discloses a device system comprising:
an encoded device (101) comprising a shell that forms an exterior facade of at least a portion of the device, wherein at least a portion of the exterior facade incudes an integrated graphic design feature (QR code) formed at least in part by a set of graphical 
a camera device (104) to detect and interpret the set of discrete elements in accordance with the predefined encoding scheme (see fig. 1; and paras. 0040-0041, 0044).

Regarding claim 15, Eisen discloses a housing shell for a device (101), the housing shell comprising:
a thickness that defines an exterior facade, the thickness being formed from a first material (see fig. 1);
a graphic design feature (QR code) unitarily formed on the exterior facade, the
graphic design feature including a set of graphical elements that form a
foreground imagery, and a background imagery (see fig. 1; and para. 0046 – “QR codes are two-dimensional barcodes that encode data by using dark and light modules arranged in a square-like or rectangular shape”),
wherein the set of graphical elements have a configuration that is
interpretable, by a viewing device, to a programmatic instruct or value, in
accordance with a predefined encoding scheme (see fig. 1; and paras. 0040-0041, 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887